DETAILED ACTION
This office action is in response to Applicant’s submission filed on 20 March 2019.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-19 are pending.
Claims 1-19 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-19.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial Exception

Claims 1-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to claim 1 / 13, the claim recites method / apparatus, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13, in part, recites
“determining whether an input value to a first node of an artificial neural network related to the deep learning algorithm is positive or negative; executing a first activation function in response to the input value being positive, or executing a second activation function in response to the input value being negative; and providing a value resulted from the execution of the first activation function or the 10second activation value to a second node of the artificial neural network” (mental process), “wherein the first activation function is a Rectified Linear Unit (ReLU) function, wherein the second activation function is a linear function having a first gradient in a first section of a negative number region and a second gradient in a second section of the negative number region, and  15wherein the first gradient and the second gradient are different” (math concept).
The limitation “determining whether an input value to a first node of an artificial neural network related to the deep learning algorithm is positive or negative; executing a first activation function in response to the input value being positive, or executing a second activation function in response to the input value being negative; and providing a value resulted from the execution of the first activation function or the 10second activation value to a second node of the artificial neural network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than general purpose computing device like a processor, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a processor configured to”, “memory configured to” language,  “determining”, “executing”, “providing” in the limitation citied above could be performed by a human mind (e.g., a human data modeler can build network based forecast models for prediction), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “wherein the first activation function is a Rectified Linear Unit (ReLU) function, wherein the second activation function is a linear function having a first gradient in a first section of a negative number region and a second gradient in a second section of the negative number region, and  15wherein the first gradient and the second gradient are different”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processor and memory, the steps of calculating a Rectified Learn Unit, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 /13 recites the additional elements: a computing device / a processor, which are recited at a high-level of generality (i.e., as a generic 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent Claims)
Claims 2-12 / 14-19 are dependent on claim 1 / 13 and include all the limitations of claim 1 / 13. Therefore, claims 2-12 / 14-19 recite the same abstract ideas cited in claim 1 / 12.
With regards to claims 2-12 / 14-19, the claims recite further steps for mathematical calculations, as drafted, under its broadest reasonable interpretation, covers steps for mathematical calculations, which is a mathematical concept.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
Art Rejection Analysis

Claims 1-19 could be allowed if 101 rejections issues are overcome, since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-19.   The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“ …. executing a first activation function in response to the input value being positive, or executing a second activation function in response to the input value being negative; and providing a value resulted from the execution of the first activation function or the 10second activation value to a second node of the artificial neural network, wherein the first activation function is a Rectified Linear Unit (ReLU) function, wherein the second activation function is a linear function having a first gradient in a first section of a negative number region and a second gradient in a second section of the negative number region, and  15wherein the first gradient and the second gradient are different”,  in combination with the remaining elements and features of the claimed invention.
Claim 13 is substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claim 13, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, are also allowed.

The followings are references closest to the invention claimed:
Lie, et al., US-PATENT NO.10,699,189B2 [hereafter Lie] shows calculating activation function in deep learning neural networks.
Lau, et. al., “Review of Adaptive Activation Function in Deep Neural Network”, 2018 IEEE-EMBS Conference on Biomedical Engineering and Science (IECBES) [hereafter Lie] teaches adaptive activation function for Deep Neural Network.
Qiu, et. al., “FReLU: Flexible Rectified Linear Units for Improving Convolutional Neural Networks”, arXiv:1706.08098v2 [cs.CV] 29 Jan 2018 [hereafter Qiu] teaches CNN performance improvement with flexible rectified linear unit.







Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128